08/31/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 20-0497



                            No. DA 20-0497


STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

RICHARD SORIA,

           Defendant and Appellant,

                                ORDER


     Upon consideration of Appellant’s unopposed motion for extension

of time, and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time until October 20, 2021, within which to prepare, file, and serve

Appellant’s opening brief on appeal.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                     August 31 2021